Citation Nr: 0122164	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1990 to May 
1994.  He served in the Persian Gulf. 

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied entitlement to a compensable 
disability rating for hypertension.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran testified before the undersigned member of the 
Board in June 2001.

In June 2001, the veteran requested service connection for 
left knee pain due to an undiagnosed illness.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained  

2.  Diastolic blood pressure is not and has not predominantly 
been 100 or more; systolic blood pressure is not and has not 
predominantly been 160 or more.

3.  Echocardiogram shows evidence of cardiac hypertrophy. 

4.  More than one episode of acute congestive heart failure 
in the past year; or, workload of greater than 3 metabolic 
equivalents (METs) but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent is not shown.




CONCLUSION OF LAW

The criteria for a 30 percent rating, and no more, for 
hypertensive heart disease are met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp 2001); 38 C.F.R. §§ 3.321(b), 4.7, 4.104, 
Diagnostic Code 7007 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect high 
blood pressure readings at various times that were felt to 
represent hypertension.  In 1993, a 5-day blood pressure 
check was conducted from December 8th to December 15th.  Each 
day, eight blood pressure readings were taken for a total of 
40 blood pressure readings.  Ten of those readings showed 
diastolic blood pressure of 100 or more.  None of those 
readings showed systolic blood pressure of 160 or more.  

Another 5-day blood pressure check was conducted from January 
6th, to January 12th, 1994.  Eight blood pressure readings 
were taken each day for a total of 40 blood pressure 
readings.  Only three readings showed diastolic blood 
pressure of 100 or more and none showed systolic blood 
pressure of 160 or more.

Mild essential hypertension was assessed in February 1994.  
Hydrochlorothiazide and Procardia were discontinued after 
blood pressure readings returned to normal.  

In July 1994, the RO established service connection for 
hypertension and assigned a noncompensable disability rating 
under Diagnostic Code 7101.

During a VA general medical examination in August 1996, an 
examiner recorded blood pressure readings of 139/90 and 
139/88, sitting.  The examiner noted the veteran's history of 
hypertension that currently was not manifested at all but 
warned that in the future, the veteran could develop "full 
blown hypertension."  

In a March 1997 rating decision, the RO continued a 
noncompensable rating for hypertension.  In December 1997, 
the veteran reported that further blood pressure testing was 
pending.  In July 1998, the RO continued a noncompensable 
rating for hypertension.  

In February 2000, the veteran reported that he had recently 
begun anti-hypertensive medication, prescribed by his 
personal physician.  He submitted a private medical report 
dated in January 2000, which notes a blood pressure reading 
of 148/89, chest pain syndrome, and a prescription for 
hypertension medication.

The veteran underwent a VA hypertension examination in March 
2000.  The examiner noted that the claims file was not 
available for review.  During the examination, the veteran 
reported bouts of dizziness, blurred vision, chest pain, and 
a change from Monopril to Verelan for blood pressure control.  
The veteran also reported left breast discomfort and stomach 
discomfort.  The examiner noted that the veteran took 
Omeprazole for acid reflux.  The examiner noted that the 
veteran brought with him February 2000 private medical 
treatment notes.  The examiner noted that an earlier February 
2000 report reflects a blood pressure reading of 130/85, 
pulse of 66, and asymptomatic conditions.  The assessment was 
chest pain syndrome, no recurrent [sic].  The later February 
2000 private report notes that the veteran was placed on 
Verelan PM, 100 mg.  

The veteran also brought a note from Southside Regional 
Medical Center, which indicated that a Doppler reading was 
suggestive of borderline concentric left ventricle 
hypertrophy with overall ejection fraction normal.  The study 
did show trace pulmonary and tricuspid insufficiency.  

The VA examiner noted that the veteran's sitting blood 
pressure reading was 144/90, his recumbent blood pressure 
reading was 146/100, and his standing blood pressure reading 
was 146/91.  The heart had regular rate and rhythm without 
murmur, rub, or gallop.  Peripheral pulses were palpable.  
Electrocardiogram (ECG) was abnormal, showing normal sinus 
rhythm, but T-wave abnormality suggesting 

possible inferior ischemia.  The diagnoses were Stage I 
hypertension, poor control on medication, being followed; 
hoarseness and cough secondary to Monopril, which was changed 
to Verelan; borderline concentric left ventricular 
hypertrophy with overall ejection fraction normal; no wall 
motion abnormality; and, evidence of trace pulmonary and 
tricuspid insufficiency.

In May 2000, the RO continued a noncompensable disability 
rating for hypertension on the basis of no history of 
predominant diastolic pressure of 100 or more.  

In a notice of disagreement, the veteran reported that his 
physician had told him that he would have to take medication 
for the rest of his life.  

In September 2000, the veteran's physician reported that the 
veteran's hypertension was well controlled with Verelan, 200 
mg. 

In June 2001, the veteran testified before the undersigned 
member of the Board that he desired to waive initial RO 
consideration of any addition evidence submitted since the 
previous statement of the case (SOC).  He testified that he 
took daily blood pressure medication and that dizziness, 
black spots and headaches resulted if he missed medicating 
the condition.

At the hearing, the veteran submitted private medical records 
reflecting blood pressure readings of 124/100 and 139/99 on 
June 5th, 2000, and 121/92 in January 2001, 129/90 in April 
2001, and 126/84 in May 2001. 

II.  Legal Analysis

The RO has met its duty to assist in the development of the 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  All relevant evidence has been 
obtained.  There is no identified evidence not accounted for 
and a VA examination has been performed with regard to the 
veteran's claim.  By virtue of a June 2000 SOC, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The veteran testified before the undersigned 
Board member in June 2001 and waived his right to initial RO 
consideration of all evidence received since the SOC.  A 
hearing transcript is of record.  A VA examination was 
conducted and a copy of the report was associated with the 
claims folder.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) that represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  VA regulations 
require that a disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.41.  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Separate diagnostic codes 
identify the evaluations to be assigned to the various 
disabilities.

Hypertension is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  A 
10 percent schedular rating is warranted where hypertension 
is manifested by diastolic blood pressure of predominantly 
100 or more or if systolic pressure is predominantly 160 or 
more.  A 10 percent rating is also warranted if the condition 
requires continuous medication for control and there is a 
history [emphasis added] of diastolic pressure predominantly 
100 or more.

Applying these principles, the Board agrees with the RO that 
the evidence does not favor the claim for a compensable 
rating for hypertension under Diagnostic Code 7101.  The SMRs 
reflect many diastolic blood pressure readings of 100 or 
more; however, in each treatment report where a blood 
pressure reading or readings of 100 or more is/are shown, 
there are more diastolic blood pressure readings of less than 
100.  Therefore, diastolic blood pressure of 100 or more has 
never been the predominant condition either during or since 
active service. 

Diagnostic Code 7101 offers two avenues to a 10 percent 
rating.  The first avenue, where diastolic blood pressure 
readings are predominantly 100 or more, appears to address a 
current hypertensive condition, whether medicated or not.  In 
this case, hypertension is not manifested by predominant 
diastolic blood pressure reading of 100 or more.  Blood 
pressure readings taken during the current appeal period 
reflect only rare instances of diastolic pressure of 100 or 
more.  

Addressing the second avenue for a 10 percent rating under 
Diagnostic Code 7101, it appears that where service-connected 
hypertension requires continuous medication for control, as 
specifically shown in this case, and there is a history of 
predominant diastolic pressure of 100 or more, then the 
criteria for a 10 percent rating are fully met.  Thus, it 
appears that the severity of an earlier, untreated 
hypertensive condition must be considered in the current 
rating, notwithstanding the holding of Francisco, supra.  
Even under these circumstances, however, it appears that 
earlier blood pressure readings do not support the claim 
because diastolic blood pressure of 100 or more did not 
predominate.  

The Board notes that there is Doppler (echocardiogram) 
evidence of "borderline left ventricle hypertrophy," as 
noted in the March 2000 VA hypertension examination report.  
As such, our attention is directed to Diagnostic Code 7007, 
hypertensive heart disease.  

According to 38 C.F.R. § 4.104, Diagnostic Code 7007 (2000), 
a 60 percent disability rating is warranted for hypertensive 
heart disease resulting in more than one episode of acute 
congestive heart failure in the past year; or, where workload 
of greater than 3 metabolic equivalents (METs) but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, for left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  

A 30 percent disability rating for hypertensive heart disease 
is warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, where there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2000).  

In Drosky v. Brown, 10 Vet. App. 251, 257 (1997), the U.S. 
Court of Veterans Appeals (now called the U.S. Court of 
Appeal for Veterans Claims) (hereinafter referred to as the 
Court) stressed that the terms "minor prominence" and 
"borderline cardiac enlargement" met all requirements of a 
diagnostic code that required a showing of a "definitely 
enlarged heart."

Noting that there is echocardiogram evidence of borderline 
left ventricle hypertrophy, the Board finds that the criteria 
of a 30 percent disability rating under Diagnostic Code 7007 
are more nearly approximated during the appeal period.  The 
facts do not show any criterion of the next higher disability 
rating.  The echocardiogram showed normal ejection fraction.  
The veteran has not reported any insufficiency during 
exertion that would suggest that the MET requirement of a 60 
percent rating should be considered.  Rather, he testified 
that his dizziness symptoms appeared when he did not take his 
antihypertensive medication.  

The Board is persuaded that the veteran's disability picture 
more nearly approximates the criteria required for a 30 
percent rating under Diagnostic Code 7007.  A 30 percent 
rating for hypertensive heart disease is therefore granted.

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the ratings assigned herein do contemplate some impact 
on the veteran's earning potential; however, the disability 
has not been shown to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

A 30 percent rating for hypertensive heart disease is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

